DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 07/23/2021.


Status of Claims


Claims 1, 4, 8, 11, 15, and 18 have been amended. 
Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are now pending.

Response to Arguments

Applicant's arguments filed on 09/27/18 regarding the 35 U.S.C. 101 and 103 rejections have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that the judicial exception is integrated into a practical application in light of Example 40 of the Subject Matter Eligibility Examples. Similar to Example 40, the pending claims collect data and transform it before presenting specific performance metrics to one or more users and the pending claim invention collects data and remove high performing associate data points in order to streamline most useful associate performance metrics.
The Examiner respectfully disagrees. The Applicant’s pending claims and invention are similar to Example 40 in that the claims involve collecting, monitoring, and analyzing data which is considered a mental process. However, the important 

  	As per the 103 rejection, the Applicant argues that Sabet, Grady Smith, Bair, Todd, and Bruce, singularly or in combination, do not teach or suggest the features of amended independent claims 1, 8, and 15.
The Examiner finds the Applicant’s arguments persuasive. Therefore, the 103 rejection has been withdrawn.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 8, and 15 are objected to because of the following informalities:
Claims 1, 8, and 15 limitation of “identify that the interaction includes a discission of one or more products…” should read “identify that the interaction includes a discussion of one or more products…”
 	Appropriate correction is required.
.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15 recite the limitation of “…receiving data from two incompatible platforms…”. The Applicant’s specification does not explicitly or implicitly support this limitation. The specification mentions linking different platforms (e.g. employee management, product management, etc.) such as in paragraph [0041], however the specification does not state that these different platforms are incompatible. Different does not necessarily mean incompatible. Therefore, claims 1, 8, and 15 contain 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Real-Time Associate Decision and Relay System”, is directed to an abstract ideas Mental Processes and Certain Methods of Organizing Human Activity without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are directed to a statutory category, namely a machine (claims 1-2 and 4-6), an apparatus (claims 8-9 and 11-13) and a computer-implemented method (claims 15-16 and 18-20).
Step 2A (1): Independent claims 1, 8, and 15 are directed to an abstract idea of Mental Processes and Certain Methods of Organizing Human Activity, based on the following claim limitations: “compile associate and manager hierarchal data and learning resources across an entity; generate a decision and knowledge tree comprising review metrics and actions for manager deployment to associates, wherein the knowledge tree conveys issue-based links between one or more associates and one or more managers; deploy a decision and relay tool for performance and metric monitoring; identify an associate of the one or more associates that interacts with a customer; identify the customer associated with the interaction; track customer interaction with the entity via alternative channels within a predetermined window of time after the associate interaction; identify that the interaction includes a discussion of one or more specific products or services which are selected by the customer; trigger associate benefits based on the customer interaction with the entity via the alternative channels, wherein the associate benefits comprise commissions for the products or services the customer selected; collect review metrics and actions of the one or more associates and continually modify deployed review metrics and actions based on performance; compare the review metrics and actions of the one or more associates and eliminate top performing associates from the review metrics; transmit review metrics and actions of the one or more associates to a manager of the one or more associates in a specified learning resource, wherein learning resources across the entity further comprises a suggested approach to presenting the review metrics and actions to the associate; and identify and display repeatable activities to the manager for the associate based on the specified learning resource. ”. These claim limitations describe a process of collecting, monitoring, analyzing and displaying employee performance data (i.e. mental processes) for managing employee decisions and rewarding behavior (i.e. managing personal behavior). Dependent claims 2, 4-6, 9, 11-13, 16, and 18-20 provide further details on how the employee performance data is collected, monitored, analyzed, and displayed. These limitations, under the broadest reasonable interpretation, fall within the “Mental 
Step 2A (2): This judicial exception is not integrated into a practical application. Claims 1, 5, 8, 12, 15 and 19 recite additional elements of real-time associate decisioning and relaying, a memory device, a communication device, a printing device, a processing device, computer-readable program code, integrate across entity platforms comprises receiving data from two incompatible platforms and providing a platform agnostic interactive interface, a decision and relay tool,  knowledge tree is integrated within a device via the decision and relay tool (claims 1, 8, and 15), a computer program product, at least one non-transitory computer-readable medium (claim 8), and a computing system comprising a computer processing device and a non-transitory computer-readable 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 5, 8, 12, 15 and 19 recite additional elements as stated above. Per the Applicant’s specification real-time associate decisioning and relay involve specialized data feeds [0027]; the memory device may include volatile memory (e.g. RAM) and non-volatile memory (e.g. ROM) [0039]; the communication device comprises a modem, server, or other device for communicating with other devices [0030]; a printing device was not mentioned; a processing device may 

Examiner Note

Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 overcome the current art references. The closest prior art(s) to the claimed invention include Sabet et al. (US 2016/0260044 A1) for teaching assessing performance and decision support tool, Grady Smith et al. (US 2017/0236081 A1) for teaching a printing device, Bair et al. (US 2013/0073351 A1) for teaching a reward based system (e.g. points and cash), Todd et al. (US 2020/0175454 A1) and Bruce et al. (US 8,571,916 B1) for teaching performance data manipulation and analysis, Chunilal (US 2011/0161419 A1) for teaching sales based commission, and Peeler (US 2014/0129457 A1) for teaching and decision-making facilitation portal with decision tree structures. None of the prior art(s) alone or in combination teach the claimed invention as detailed in independent claims 1, 8, and 15.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624